                                               Case 1:17-ap-01096-VK             Doc 91 Filed 01/03/19 Entered 01/03/19 15:05:15     Desc
                                                                                  Main Document     Page 1 of 4


                                                1 Robert Garrett, SBN 65886
                                                    rgarrett@garrett-tully.com
                                                2 Zi C. Lin, SBN 236989
                                                    zlin@garrett-tully.com
                                                3 GARRETT & TULLY, P.C.
                                                    225 S. Lake Ave., Suite 1400
                                                4 Pasadena, California 91101-4869
                                                    Telephone: (626) 577-9500
                                                5 Facsimile: (626) 577-0813

                                                6 Attorneys for Appellee and Defendant
                                                    Deutsche Bank National Trust Company,
                                                7 as Trustee for Alliance Bancorp Mortgage
                                                    Backed Pass-Through Certificate Series
                                                8 2007-OA1

                                                9

                                               10                            UNITED STATES BANKRUPTCY COURT
                                               11             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
GARRETT & TULLY




                                               12
                  A PROFESSIONAL CORPORATION




                                               13 In re                                               District Court Case No.:
                                                                                                      2:18-cv-10188-AG
                                               14 STEVEN MARK ROSENBERG,
                                                                                                      (Honorable Andrew J. Guilford)
                                               15                      Debtor.
                                                                                                      US Bankruptcy Court Case No.:
                                               16                                                     Case No. 1:17-bk-11748-VK
                                                    STEVEN MARK ROSENBERG,
                                               17                                                     Chapter 7
                                                                       Plaintiff,
                                               18                                                     Adversary Case No. 1:17-ap-01096-VK
                                                                 vs.
                                               19                                                     COUNTER-DESIGNATION OF
                                                    ALLIANCE BANCORP, INC (Estate),                   RECORD OF APPELLEE
                                               20
                                                    MORTGAGE ELECTRONIC                               DEUTSCHE BANK NATIONAL
                                                                                                      TRUST COMPANY, AS TRUSTEE
                                               21   REGISTRATION SYSTEMS, INC.,                       FOR ALLIANCE BANKCORP
                                                    OCWEN LOAN SERVICING, ONE                         MORTGAGE BACKED PASS
                                               22
                                                    WEST BANK, DEUTSCHE BANK                          THROUGH CERTIFICATE SERIES
                                                                                                      2007-OA01
                                               23   NATIONAL TRUST COMPANY, AS
                                                    TRUSTEE FOR ALLIANCE
                                               24
                                                    BANCORP MORTGAGE BACKED
                                               25   PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-OA1 AND DOES 1
                                               26
                                                    THROUGH 25, INCLUSIVE,
                                               27
                                                                       Defendants.
                                               28
                                                    \




                                                                                                     1                   Case No. 1:17-ap-01096-VK
320191
                                                    320191
                                                             COUNTER DESIGNATION OF RECORD OF APPELLEE DEUTSCHE BANK NATIONAL TRUST COMPANY
                                               Case 1:17-ap-01096-VK                               Doc 91 Filed 01/03/19 Entered 01/03/19 15:05:15             Desc
                                                                                                    Main Document     Page 2 of 4


                                                1                 Pursuant to Federal Rule of Bankruptcy Procedure 8009, appellee and
                                                2 defendant Deutsche Bank National Trust Company, as Trustee for Alliance

                                                3 Bankcorp Mortgage Backed Pass Through Certificate Series 2007-OA01 (“Deutsche

                                                4 Bank”) hereby makes the following counter-designation of additional items to be

                                                5 included in the record on appeal in connection with the Notice of Appeal filed by

                                                6 Steven Mark Rosenberg on December 6, 2018 [Dkt. No. 78].1

                                                7

                                                8                  Filing Date Docket                        Item
                                                                                No.
                                                9
                                                    1.            02/13/2018 16       Motion for Judgment on the Pleadings
                                               10
                                                    2.            02/13/2018                      17               Request for Judicial Notice in Support of Motion for
                                               11                                                                  Judgment on the Pleadings
GARRETT & TULLY




                                               12 3.              02/26/2018                      21               Transcript of January 24, 2018 Hearing
                  A PROFESSIONAL CORPORATION




                                               13 4.              03/12/2018                      26               Notice by Deutsche Bank of Joinder in Motion for
                                                                                                                   Judgment on the Pleadings (Dkt. No. 16) and
                                               14                                                                  Request
                                                                                                                   for Judicial Notice (Dkt. No. 17)
                                               15

                                               16 5.              03/12/2018                      27               Transcript of January 24, 2018 Hearing
                                               17
                                                    6.            03/28/2018                      32               Reply re: Motion for Judgment on the Pleadings
                                               18
                                                    7.            03/29/2018                      33               Notice of Joinder by Deutsche Bank to Reply in
                                               19                                                                  Support of Motion for Judgment on the
                                                                                                                   Pleadings
                                               20

                                               21 8.              05/02/2018                      41               PDF re Court’s Ruling at Hearing Held on May 2,
                                                                                                                   2018
                                               22
                                                    9.            05/04/2018                      47               Notice of Lodgment of Judgment Following
                                               23                                                                  Defendants’ Motion for Judgment on the
                                                                                                                   Pleadings
                                               24
                                                                                                                
                                               25   1
                                                        Rosenberg has filed his Notice of Appeal not as plaintiff in the adversary
                                                  proceeding, but rather “on behalf of the Estate of Isadore Rosenberg.” (See, Notice
                                               26
                                                  of Appeal [Dkt. No. 78].) Neither Isadore Rosenberg nor her estate is a party to the
                                               27 adversary proceeding nor is either a debtor in the bankruptcy case. Neither Isadore
                                                  Rosenberg, nor her estate, have any standing to appeal any decision or ruling
                                               28
                                                  entered by the Bankruptcy Court in this adversary proceeding. 
                                                                                                                     Case No. 1:17-ap-01096-VK
                                                                                                                                2
320191
                                                         COUNTER DESIGNATION OF RECORD OF APPELLEE DEUTSCHE BANK NATIONAL TRUST COMPANY
                                               Case 1:17-ap-01096-VK    Doc 91 Filed 01/03/19 Entered 01/03/19 15:05:15       Desc
                                                                         Main Document     Page 3 of 4


                                                1
                                                    10.   05/14/2018    50      Judgment Following Defendants’ Motion for
                                                2                               Judgment
                                                                                on the Pleadings
                                                3 12.     05/16/2018    51      Notice of Lodgment of Amended Order Granting
                                                                                Defendants’ Motion for Judgment on the Pleadings
                                                4
                                                    13.   05/16/2018    52      Notice of Lodgment of Amended Judgment
                                                5                               Following
                                                                                Defendants’ Motion for Judgment on the Pleadings
                                                6
                                                    14.   06/11/2018    58      Motion to Alter or Amend Judgment
                                                7
                                                    15.   09/05/2018    60      Declaration in Support of Plaintiff’s Motion to Alter
                                                8                               or Amend Judgment
                                                9 16.     11/02/2018    71      Transcript of May 2, 2018 Hearing
                                               10

                                               11
                                                    DATED: January 3, 2019              GARRETT & TULLY, P.C.
GARRETT & TULLY




                                               12
                  A PROFESSIONAL CORPORATION




                                                                                        Robert Garrett
                                               13                                       Zi C. Lin
                                               14

                                               15                                       /s/ Zi C. Lin
                                                                                        ZI C. LIN
                                               16
                                                                                        Attorneys for Defendant Deutsche Bank
                                               17                                       National Trust Company, as Trustee for
                                                                                        Alliance Bancorp Mortgage Backed Pass-
                                               18
                                                                                        Through Certificate Series 2007-OA1
                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                              3                   Case No. 1:17-ap-01096-VK
320191
                                                      COUNTER DESIGNATION OF RECORD OF APPELLEE DEUTSCHE BANK NATIONAL TRUST COMPANY
        Case 1:17-ap-01096-VK                      Doc 91 Filed 01/03/19 Entered 01/03/19 15:05:15                                     Desc
                                                    Main Document     Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
225 S. Lake Avenue, Suite 1400 Pasadena, CA 91101

A true and correct copy of the foregoing document entitled (specify): COUNTER-DESIGNATION OF RECORD
OF APPELLEE DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR ALLIANCE
BANKCORP MORTGAGE BACKED PASS THROUGH CERTIFICATE SERIES 2007-OA01 will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/03/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Amy L. Goldman (TR) marisol.jaramillo@lewisbribois.com; AGoldman@iq7technology.com;
ustpregion16.wh.ecf@usdoj.gov; Marvin Adviento, Lukasz I. Wozniak, Def. Alliance Bancorp, Inc, Deutsche Bank Natl.
Trust Co. as Trustee for Alliance Bancorp Mortgage Backed Pass-Through Certificate Series 2007-OAO1, Mortgage
Electronic Registration Systems; Ocwen LLC; madivento@wrightlegal.net; mjohnson@wrightlegal.net;
Lwozniak@wrightlegal.net

2. SERVED BY UNITED STATES MAIL:
On (date) 1/03/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Steven Mark Rosenberg                                                         U.S. Trustee (SV)
106-1/2 Judge John Aiso St., #225                                             915 Wilshire Blvd, Ste 1850
Los Angeles, CA 90012                                                         Los Angeles, CA 90017


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 1/03/19, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA FEDERAL EXPRESS

The Honorable Victoria S. Kaufman
United States Bankruptcy Court - Central District of California
21041 Burbank Blvd, Suite 354 / Courtroom 301
Woodland Hills, CA 91367

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 3, 2019                     Delorise Cameron                                           /s/ Delorise Cameron
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
